DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a method of solder ball bonding a first work piece to a second workpiece, classified in B23K1/0016.
II. Claims 8 and 9, drawn to a solder ball bonding tool, classified in B23K1/0056.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus of claims 8 and 9 can be used in a method for preparing a semiconductor chip.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are divergent and would require separate searches because of the different categories in the art.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with John D. Henkhaus on 6/15/2022, a provisional election was made without traverse to prosecute the invention of a method of solder ball bonding, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8 and 9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.




Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/25/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,4,6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al (US 9,227,260) in view of Honma et al (US 8,038,050). 

With regards to claim 1, Murata et al discloses a method of a solder ball bonding a first work piece to a second work piece (method of solder ball bonding using SBB tool 500, Fig. 5A) using a rotatable feed plate (rotatable feed plate 400, Fig. 5A), the method comprising translating, via a first pressurized gas mechanism, a solder ball reservoir toward the feed plate in preparation for the feed plate receiving a solder ball from the reservoir (air denoted by arrows project through solder ball reservoir 502 to translate and prepare a plurality of solder balls 503 are urged towards rotatable feed plate 400, Fig. 5a); moving, via a second pressurized gas mechanism supplying pressurized gas into the reservoir, a solder ball from the reservoir to the feed plate (air denoted towards solder ball 515 into feed plate 400, Fig. 5B) and  rotating the feed plate (rotating the feed plate 400 at 602,604,606, Fig. 6).
Murata et al does not disclose translating, via a third pressurized gas mechanism, the solder ball reservoir away from the feed plate in preparation for rotating the feed plate.
Honma et al teaches translating, via a third pressurized gas mechanism, the solder ball reservoir away from the feed plate in preparation for rotating the feed plate (solder ball reservoir unit 60 is translated via a pneumatic cylinder up and down away from the workpiece, Fig. 1A).
It would have been obvious to one skilled in the art at the time the invention was made to modify the method of Murata et al with the step of moving the reservoir as taught by Honma et al in order to provide a way of moving the reservoir away during process to ensure a clean solder transfer. 
With regards to claim 4, Honma et al teaches wherein a maximum distance between the reservoir and the feed plate exceeds a nominal size of the solder balls contained in the reservoir (gap between solder ball reservoir unit 60 and surface of closing cover 82, Fig. 1A)
With regards to claim 6, Murata et al discloses wherein rotating the feed plate includes
rotating the feed plate so that a solder ball hole is rotated to a position over a nozzle to eject the solder ball into the nozzle (step 604, Fig. 6); and rotating the feed plate so that a laser hole is rotated to a position over the nozzle to provide an aperture for laser light to pass therethrough to irradiate the solder ball (step 606, Fig. 6); the method further comprising: ejecting melted solder from the nozzle into proximity with respective connection pads on the first and second work pieces (step 608, Fig. 6).
With regards to claim 7, Murata et al discloses wherein the first work piece is a head slider for a hard disk drive and the second work piece is a suspension for the hard disk drive (slider 110b and head 110a for a hard-disk drive HDD, Fig. 1).





Claim(s) 2,3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al and Honma et al as applied to claims 1,4,6 and 7 above, and further in view of Miller (US 4,942,984).

With regards 2, Murata et al and Honma et al does not teach wherein translating the reservoir includes driving a feed mechanism with a pressurized gas through a central chamber of the feed mechanism.
Miller teaches wherein translating the reservoir includes driving a feed mechanism with a pressurized gas through a central chamber of the feed mechanism (sleeve 55 including material inlet passage 60 is translated along chamber 15 with pressurized gas from supply lines 3 and 5, Fig. 5).
It would have been obvious to one skilled in the art at the time the invention was made to modify the reservoir of Murata et al and Honma et al with the feed mechanism as taught by Miller in order to enhance the repeatability of transporting solders balls in a welding process. 
With regards to claim 3, Miller teaches wherein translating the reservoir includes driving a feed mechanism with pressurized air through a central chamber of the feed mechanism (sleeve 55 including material inlet passage 60 is translated along chamber 15 with pressurized air from supply lines 3 and 5, Fig. 5).
With regards to claim 5, Miller teaches wherein: prior to translating the solder ball reservoir away from the feed plate, applying a negative pressure inside of the solder ball reservoir (the upward movement of the dispensing rod tip from the downward position to the intermediate position creates negative pressure, col 3, lines 48-53).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
                                                                                                                                                                                                        /JOEL M ATTEY/Primary Examiner, Art Unit 3763